Ellis, J.
Dissenting.
The facts in this casé are that the decree was entered February l'8th, 1919, sixty days' were allowed within which, to redeem'. Appeal was taken by complainant March 12th, *2321919, and supersedeas granted. Twenty-three days of the sixty -in which complainant could have -redeemed had elapsed. The supersedeas then operated to stop future proceedings under the decree. See Runyon v. Bennett, 4 Dana. (Ky.) 598, 29 Am. Dec. 431.
Anything done under the decree prior to the supersedeas was valid. The supersedeas did not undo what had already been done. County Commissioners Polk Co. v. Johnson & Co., 21 Fla. 577.
. When the supersedeas was obtained complainant had utilized twenty-three days of the time allowed her by the decree .in which to redeem.
The decree was affirmed December 3rd, 1920. The tender was made February 5th, 1921. The time elapsing between the two dates being sixty-three days which with the twenty-three complainant utilized before the supersedeas was obtained made eighty-six days. It is the practice of this court, through its clerk, to notify the parties to a cause immediately upon a decision being handed down. The complainant then presumably came into possession of the knowledge by notice directly given to her, or her solicitor, that the decree had been affirmed fully sixty days before she made a tender.
But the language of the majority opinon is as follows: “The decree allowing sixty days from its filing for redemption was subject to appeal; and after affirmance on appeal duly taken the period of sixty days should be allowed for redemption. When the decree was affirmed, the time that elapsed before the appeal was taken twenty-three • days after the decree was filed should not be deducted from the sixty days within which redemption could be made - after affirmance of the- decree and the receipt óf *233the mandate for filing in the Circuit Court. This rule is particularly applicable to cases of redemption of homesteads from mortgages, and it is a proper rule under the facts of this case.”
This rule is supported by the citation of no authority either decision or text book. The rule as announced is itself uncertain in that it is doubtful whether the full time allowed for redemption in the decree is to be computed from the date of the affirmance of the decree, or the receipt of the mandate by the clerk which may be thirty days after, or from, the date of actual filing of the same by him.
The majority opinon therefore holds, in effect that where a complainant in a suit to declare a deed absolute'in'form to be a mortgage and for the right to redeem the court grants the prayer and allows the complainant sixty days in which to redeem by paying a sum found to be due, the complainant may delay for six months, lacking one day, before taking an appeal and then obtaining a- supersedeas has full sixty days after the mandate from this court has been filed in the court below, in which to redeem although this court may have withheld the mandate thirty days after the affirmance of the decree.
The rule promulgated by the majority opinion, in this case announces as a reason for such conclusion that the decree “was subject to appeal.” But an appeal coiild have been duly taken within six months- after the date -of the decree, when the entire period of sixty days would have elapsed plus four months. Upon affirmance in that cause would the rule announced secure to complainant sixty days more from the date of the affirmance, or the receipt of' the mandate by the clerk for filing, which might be thirty days later? • •
*234If no part of the period allowed in the decree for redemption, which elapsed before the appeal was taken,, is to be deducted after the decree of affirmance, ..it is certainly difficult to understand why the entire time should be deducted if it had elapsed before appeal. So that in the case supposed a person situated like the complainant, under the rule which-is said to be “particularly applicable to cases of redemption of homesteads,” would have instead - of sixty- days allowed for -redemption, two hundred and seventy or more. - '
. Such unreasonable and unjust delays in court procedure do not make for satisfaction and contentment in the administration of justice.
The defendant in this case was in possession of the land under a deed from the person under whom complainant claimed. His deed was declared to be a mortgage, that is if the complainant should redeem within sixty days otherwise it was to remain what it purported to be, namely, a deed of conveyance. He may have been required under the rule announced to possess his soul in patience two hundred and seventy days more before he could know that he had a title under his deed to the land which he may have improved and beautified and used as a home under the belief that he had purchased the land and not taken a mortgage upon it.
The opinion states that the rule announced is “particularly applicable to cases of redemption of homesteads from mortgages,” why it is so is not stated. But even if there existed any authority for such proposition it would not be applicable to the facts in this case, because at the time of the transaction between the appellant and the Wiliiamses the latter placed Morgan in possession 'of the property and. abandoned it as their home, moved out of the *235State and remained away'for-several years. It was'their purpose to leave the State when the sale was made. See record in Williams v. Morgan, 80 Fla. 779, 86 South Rep. 845.
But I have been unable after diligent search to find any authority'for the rule announced and am referred to none by the opinion. The rule announced is contrary, to the purpose of-a writ of supersedeas and the function.it was supposed to perform. The sole function of a writ, or order of supersedeas is to stay future proceedings under the order or decree appealed from. Every thing done-under the decree up to the time when the supersedeas is obtained is valid. -It adds nothing to the decree, takes nothing from it and leaves it when lifted as it found'it. See County Commissioners Polk Co. v. Johnson & Co., supra.
It is nothing but a stay of proceedings. See Harvey v. McDonald, 109 U. S. 150, 27 (L. Ed.) 888, 3 Sup Ct. Rep. 136; Mabry v. Ross, 1 Heisk (Tenn.) 769; Bentley v. Fowler, 8 Ark. 375; 2 Cyc. 890; Christy v. Flanagan, 87 Mo. 671; 20 Enc. Pleading and Practice 1240-1244; Thalheim v. Camp Phosphate Co., 48 Fla. 190, 37 South. Rep. 523; Runyon v. Bennett, supra.
The phase of the decrée appealed from which was objectioñable to the complainant' was not that the iristfument was a mortgage, nor that the complainant"1 should have sixty days in which to redeem. The complainant did not need the restraining power of the court -to preveht'Fer from treating the deed as a mortgage. She desired to so treat it. The decree was in her favor. Was that feature of the decree superseded?
She was not complaining that sixty days in which to redeem was an unreasonably short tinie. There was no contest whatsoever on that phase of the decree. Her sole *236complaint was that the amount she was required to pay ivas too much, not that the time allowed in which to do it was objectionable. If her contention was right the decree would be reversed, -if wrong it would be affirmed, but she would- not be deprived of a single hour allowed her by the court in which to redeem.
The supersedeas preserved the status in quo. That is what its history in England to Í772 showed to be its purpose and what the practice of this State and other states of the Union concede it to be. The writ dr order has no flexibility of texture nor sentiment of purpose. It simply preserves the status m quo which existed at the time the writ was obtained. It is not one thing for an imaginary homestead and another for an office, store, building or farm. Its function is the same whether the party in whose behalf it is obtained is an infant, the head of a family or an interest loving financier.
With great deference to my associates, I differ from them both in their conclusion and the reasoning by which that conclusion is reached. I also differ from them in the statement that a writ of supresedeas can be “particularly” applicable to any condition. If the supersedeas is applicable that is all that may be said. It functions. If it is not applicable it- cannot be made by any consideration of the sentiment.-
West, J. concurs.